Citation Nr: 1417121	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  04-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral fungus/onychomycosis, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision that denied the Veteran's petition to reopen his previously denied claim of service connection bilateral foot fungus/onychomycosis.

A Travel Board hearing was held in September 2010, in St. Louis, Missouri, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.

In October 2010, the Board reopened this claim and remanded it for further evidentiary development.  In March 2012, and October 2013, the Board again remanded this claim for further development. 

The Board notes that, during the long history of this claim, two other issues were on appeal: service connection for pes planus and rheumatoid arthritis.  However, service connection for both of these disabilities was granted by separate rating decisions, prior to the decision today.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board). Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned, and the Veteran's representative specifically indicated in his informal hearing presentation that there was no remaining appeal with regard to either of these issues.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The competent and probative evidence of record supports a conclusion that the Veteran's currently diagnosed onychomycosis is aggravated by the medications the Veteran takes for his service-connected rheumatoid arthritis. 


CONCLUSION OF LAW

The criteria for service connection for onychomycosis are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A.§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2013).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2013), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  While chloracne is listed under 38 C.F.R. 
§ 3.309(e)  as a disease associated with herbicide exposure, foot fungus or onychomycosis  are not listed under 38 C.F.R. § 3.309(e)  as diseases associated with herbicide exposure.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion is not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds that service connection for onychomycosis is warranted on the basis of aggravation.  In this regard, specifically noted is the report of the Veteran's most recent VA examination in November 2013, which diagnosed the Veteran with onychomycoses of a few toenails.  After a thorough examination of the Veteran and a thorough review of the claims file, the examiner indicated that it would be speculative to offer an opinion as to whether the Veteran's onychomycosis occurred during service, as there was no evidence of this disability in service or for many years post service.  The examiner further indicated that onychomycoses has no relationship to exposure to Agent Orange and that arthritis, such as the Veteran's service-connected rheumatoid arthritis, does not cause onychomycoses.

However, the examiner did indicate that the Veteran's use of immunosuppressive drugs, which the Veteran takes for his rheumatoid arthritis, have allowed some
worsening of his onychomycosis.  The examiner indicated that he could not speculate on the quantitation of the worsening of the Veteran's nail condition from arthritis treatment, since the condition is mild in the first place.  Nevertheless, the examiner has indicated that this condition is aggravated by the medication the Veteran takes for his service connected rheumatoid arthritis, and as such, under Allen, the Board finds this a sufficient basis on which to award a grant of service connection.


ORDER

Service connection for onychomycosis is granted.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


